ILLINOIS OFFICIAL REPORTS
                                    Appellate Court




Consiglio v. Department of Financial & Professional Regulation, 2013 IL App (1st) 121142




Appellate Court        ANGELO CONSIGLIO, M.D., Plaintiff-Appellant, v. THE
Caption                DEPARTMENT OF FINANCIAL AND PROFESSIONAL
                       REGULATION; BRENT E. ADAMS, Secretary of the Department of
                       Financial and Professional Regulation; and JAY STEWART, Director of
                       the Division of Professional Regulation of the Department of Financial
                       and Professional Regulation, Defendants-Appellees.–BRADLEY
                       HIROSHI HAYASHI, D.C., Plaintiff-Appellant, v. THE DEPARTMENT
                       OF FINANCIAL AND PROFESSIONAL REGULATION; BRENT E.
                       ADAMS, Secretary of the Department of Financial and Professional
                       Regulation; and JAY STEWART, Director of the Division of
                       Professional Regulation of the Department of Financial and Professional
                       Regulation, Defendants-Appellees.–MOHAMMED KALLEELUDDIN,
                       M.D., Plaintiff-Appellant, v. THE DEPARTMENT OF FINANCIAL
                       AND PROFESSIONAL REGULATION; and JAY STEWART, Director
                       of the Division of Professional Regulation of the Department of Financial
                       and Professional Regulation, Defendants-Appellees.–NERCY JAFARI,
                       M.D., Plaintiff-Appellant, v. ILLINOIS DEPARTMENT OF
                       FINANCIAL AND PROFESSIONAL REGULATION; and JAY
                       STEWART, Director of the Division of the Professional Regulation of
                       the Department of Financial and Professional Regulation, Defendants-
                       Appellees.



District & No.         First District, First Division
                       Docket Nos. 1-12-1142, 1-12-1143, 1-12-1197, 1-12-1242 cons.


Filed                  April 8, 2013
Rehearing denied       May 2, 2013
Rehearing denied       May 3, 2013
Held                       In a consolidated appeal by health care workers whose licenses were
(Note: This syllabus       permanently revoked without a hearing pursuant to the Health Care
constitutes no part of     Worker Self-Referral Act, based on conduct including convictions or
the opinion of the court   sentences requiring registration as sex offenders, the appellate court
but has been prepared      affirmed the dismissal of plaintiffs’ complaints and rejected their
by the Reporter of         contentions that the Act, inter alia, was retroactive and infringed on their
Decisions for the          right to substantive due process, violated the protection against double
convenience of the         jeopardy and ex post facto laws, and offended separation of powers
reader.)
                           principles, and that prior disciplinary decisions against plaintiffs
                           constituted a res judicata bar to the revocations.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 11-CH-28998, 11-
Review                     CH-29295, 11-CH-29367, 11-CH-41721; the Hon. Franklin Valderrama,
                           Judge, presiding.



Judgment                   Affirmed.


Counsel on                 Bruno & Weiner, of Chicago (Edward F. Bruno and Joseph E. Bruno, of
Appeal                     counsel), for appellants.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Nadine J. Wichern, Assistant Attorney General, of
                           counsel), for appellees.


Panel                      PRESIDING JUSTICE HOFFMAN delivered the judgment of the court,
                           with opinion.
                           Justices Rochford and Delort concurred in the judgment and opinion.



                                             OPINION

¶1           At issue in these consolidated appeals is the constitutionality of section 2105-165 of the
        Illinois Department of Professional Regulation Law (20 ILCS 2105/2105-165 (West Supp.
        2011)) (hereinafter referred to as the Act) as applied to the health-care-worker plaintiffs.
        Subsection (a) of the Act provides that the license of a health care worker as defined in the
        Health Care Worker Self-Referral Act (225 ILCS 47/1 et seq. (West 2010)) who: “(1) has
        been convicted of a criminal act that requires registration under the Sex Offender

                                                 -2-
     Registration Act; (2) has been convicted of a criminal battery against any patient in the
     course of patient care or treatment, including any offense based on sexual conduct or sexual
     penetration; (3) has been convicted of a forcible felony; or (4) who is required as part of a
     criminal sentence to register under the Sex Offender Registration Act *** shall by operation
     of law be permanently revoked without hearing.” 20 ILCS 2105/2105-165(a) (West Supp.
     2011). The Act became effective on August 20, 2011. Thereafter, and pursuant to the Act,
     the licenses issued to the plaintiffs to provide health services in Illinois were permanently
     revoked by the Department of Financial and Professional Regulation (Department) by reason
     of their having been previously convicted of batteries against patients.
¶2       The facts giving rise to these consolidated appeals are relatively uncomplicated. Each of
     the plaintiffs was licensed by the Department as a health care worker. Specifically, Angelo
     Consiglio, M.D., Nercy Jafari, M.D., and Mohammed Kalleeluddin, M.D., were licensed
     under the Medical Practice Act of 1987 (Medical Practice Act) (225 ILCS 60/1 et seq. (West
     2010)) as physicians licensed to practice medicine in all of its branches. Bradley Hiroshi
     Hayashi, D.C., was licensed under the Medical Practice Act as a chiropractic physician,
     licensed to treat human ailments without the use of drugs and without operative surgery.
     Subsequent to being licensed, each of the plaintiffs was convicted of battery or abuse against
     a patient in the course of care or treatment.
¶3       In 2000, Kalleeluddin was convicted of four counts of misdemeanor battery upon female
     patients. As a consequence of the allegations of misconduct that led to his convictions, the
     Department suspended Kalleeluddin’s license to practice medicine on February 19, 1998.
     Kalleeluddin’s medical license remained suspended until December 18, 2000, when the
     Department issued an order restoring it subject to a term of indefinite probation. On
     November 9, 2007, following an administrative hearing, the Department entered an order
     terminating Kalleeluddin’s probation and restoring his medical license, unencumbered.
¶4       In August 2001, Jafari was convicted of misdemeanor criminal sexual abuse for
     misconduct involving a female patient. He was sentenced to 24 months’ probation and was
     required to register as a sex offender for 10 years after the date of his conviction. In 2003,
     the Department determined that Jafari’s medical license did not need to be suspended,
     revoked, or otherwise limited. In 2010, the Department revisited Jafari’s fitness in connection
     with the operation of his surgical center, and it determined that no action was required.
     Jafari’s duty to register as a sex offender expired four days after the Act took effect.
¶5       On January 26, 2005, Consiglio pled guilty to misdemeanor battery upon a female patient
     in his medical office on January 5, 2004. As a result of his conviction, the Department
     summarily suspended Consiglio’s medical license on February 5, 2005. On May 24, 2005,
     the Department entered a consent order, under which Consiglio and the Department agreed
     that his medical license would remain suspended until May 31, 2005, and that thereafter, and
     until further order, his license would be on an indefinite probation status, subject to certain
     conditions set forth in the consent order. On August 10, 2006, the Department entered
     another consent order, finding that Consiglio had fully complied with the terms and
     conditions of his probation, and restoring his license to practice medicine, unencumbered.
¶6       On May 21, 2007, Hayashi was convicted of misdemeanor battery based upon the


                                              -3-
       testimony of a patient that he had touched her inappropriately during the course of treatment.
       On November 24, 2008, the Department entered a consent order, under which Hayashi and
       the Department agreed that his license to practice as a chiropractic physician would be
       suspended for a period of 30 days and thereafter reinstated on a probationary basis for a
       minimum of 3 years, subject to the terms and conditions set forth in the order.
¶7          Following the revocation of their licenses, the plaintiffs filed separate actions in the
       circuit court of Cook County, seeking, inter alia, (1) a judicial declaration that the Act can
       be applied only prospectively as the result of convictions that occur after its effective date;
       and (2) injunctive relief enjoining the Department from revoking their licenses to provide
       health services as a consequence of any conviction occurring prior to August 20, 2011, the
       Act’s effective date. The Department and Jay Stewart, the Director of its Division of
       Professional Regulation, filed motions to dismiss the plaintiffs’ actions pursuant to section
       2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2010)), which the
       circuit court granted. Thereafter, the plaintiffs each filed timely notices of appeal, and their
       appeals have been consolidated for purposes of judicial economy.
¶8          As the plaintiffs’ complaints in these consolidated appeals were dismissed in response
       to the defendants’ motions brought pursuant to section 2-615 of the Code, the only question
       before this court is whether the dismissed counts state causes of action upon which relief can
       be granted. Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 147 (2002). “The legal sufficiency
       of a complaint alleging that a statute or ordinance is unconstitutional may be raised by way
       of a section 2-615 motion.” DeWoskin v. Loew’s Chicago Cinema, Inc., 306 Ill. App. 3d 504,
       513 (1999). The issues presented are of law; consequently, our review is de novo,
       independent of the reasoning of the trial court. T&S Signs, Inc. v. Village of Wadsworth, 261
Ill. App. 3d 1080, 1084 (1994).
¶9          In ruling on these appeals, we have taken as true all well-pleaded facts in the complaints
       as well as all reasonable inferences that may be drawn from those facts, and we have
       construed all the allegations in the light most favorable to the plaintiffs. Marshall v. Burger
       King Corp., 222 Ill. 2d 422, 429 (2006). However, conclusions of law or fact contained
       within the challenged complaints, unsupported by specific factual allegations, were not taken
       as true. Ziemba v. Mierzwa, 142 Ill. 2d 42, 47 (1991).
¶ 10        The plaintiffs have raised a number of arguments in support of their respective appeals.
       Some of the arguments are common to all of their briefs, whereas some are advanced by
       fewer than all of the plaintiffs. We will discuss all of the arguments raised without specifying
       which plaintiff or plaintiffs raised them. The plaintiffs argue that, as applied to them, the Act
       (1) is retroactive in a manner that offends the constitutional guarantee of substantive due
       process; (2) infringes on their constitutional rights to procedural due process; (3) violates
       their constitutional protection against double jeopardy; (4) violates the constitutional
       prohibition against ex post facto laws; (5) offends separation of powers principles by
       abridging the Department’s discretionary authority and the judiciary’s power of review; (6)
       impairs the obligations of contracts between the Department and the plaintiffs, in violation
       of the contracts clause of the Illinois Constitution; (7) imposes an excessive penalty in
       violation of the proportionate penalties clause of the Illinois Constitution; (8) cannot be
       enforced, because the Department’s prior disciplinary decisions create a res judicata bar to

                                                 -4-
       new discipline; and (9) unfairly deprives them of vested limitations and repose defenses. For
       the reasons that follow, we reject all of these arguments.
¶ 11        The plaintiffs first argue that the plain language of the Act does not reflect an intent that
       it apply to health care workers convicted of a triggering event prior to its enactment. Further,
       even if the legislature so intended, the plaintiffs argue that the due process clauses of the
       federal and state constitutions bar such retroactive changes in the law. U.S. Const., amend.
       XIV; Ill. Const. 1970, art. I, § 2; Lazenby v. Mark’s Construction, Inc., 236 Ill. 2d 83, 98
       (2010). We disagree on both points.
¶ 12        Our first task is to determine whether the legislature intended that the Act apply to
       triggering events occurring before its effective date. In construing a statute, our goal is to
       ascertain and give effect to the legislature’s intent. Chicago Teachers Union, Local No. 1 v.
       Board of Education of the City of Chicago, 2012 IL 112566, ¶ 15. The most reliable way to
       ascertain the legislative intent is to examine the language of the statute, giving its words their
       plain and ordinary meaning. Id.
¶ 13        The Act provides that, when a licensed health care worker “has been convicted” of one
       triggering offense, his or her license “shall by operation of law be permanently revoked
       without a hearing.” Although the plaintiffs argue that the Act contains no express statement
       that it applies to individuals who have been convicted of a triggering event prior to its
       enactment, their argument is belied by the clear and unambiguous language of the Act. The
       phrase “has been” is in the present perfect tense, which is used to refer to a past event that
       has present consequences. See In re Gwynne P., 215 Ill. 2d 340, 357-58 (2005) (the language
       “ ‘[h]as prevented’ is in the present perfect tense, a verb form used to denote action
       beginning in the past and continuing to the present”). Thus, the Act clearly applies to the
       plaintiffs’ convictions, even though those convictions predate the Act.
¶ 14        The next question to be resolved is whether the Act operates retroactively in a way that
       violates their rights to substantive due process. To determine whether a statute operates
       retroactively for purposes of substantive due process, our supreme court has adopted the
       analysis set forth in Landgraf v. USI Film Products, 511 U.S. 244 (1994). Commonwealth
       Edison Co. v. Will County Collector, 196 Ill. 2d 27, 39 (2001). Under Landgraf, if the
       legislature has clearly indicated the temporal reach of a statute, then, absent a constitutional
       prohibition, that expression of legislative intent must be given effect. Id. at 38. When the
       legislature has not indicated the temporal reach, then the court must determine whether
       applying the statute would have a retroactive impact; meaning, “ ‘whether it would impair
       rights a party possessed when he acted, increase a party’s liability for past conduct, or impose
       new duties with respect to transactions already completed.’ ” Id. (quoting Landgraf, 511 U.S.
       at 280). “If there would be no retroactive impact, as that term is defined by the court, then
       the amended law may be applied.” Id. If the amendment has a retroactive impact, then the
       court must presume that the legislature did not intend that it be so applied. Id.
¶ 15        In their arguments, the plaintiffs somewhat conflate the issues of whether the Act applies
       to convictions that predate its enactment and whether the Act operates retroactively. The fact
       that application of the Act’s mandatory revocation provisions may depend upon criminal acts
       which predate its effective date does not necessarily render it retroactive in nature. Landgraf,


                                                  -5-
511 U.S. at 269-70; Cox v. Hart, 260 U.S. 427, 435 (1922).
¶ 16       Indeed, although the Act may draw upon antecedent convictions for its operation, it does
       not impose new legal consequences to the plaintiffs’ convictions or their right to practice
       medicine in the years after their convictions and prior to its effective date. “Rather, the
       statute looks prospectively at [their] right to continue practicing medicine in the future.”
       Bhalerao v. Illinois Department of Financial & Professional Regulations, 834 F. Supp. 2d
775, 783 (N.D. Ill. 2011). As the court held in Bhalerao, the Act creates a present and future
       effect on present and future conduct, and has no effect on the plaintiffs’ rights to practice
       medicine in the past. Id. at 783-84; see also Wineblad v. Department of Registration &
       Education, 161 Ill. App. 3d 827, 830 (1987) (finding the State may change the requirements
       for the issuance or retention of a professional license so long as the requirement bears some
       reasonable relationship to the legitimate interest of public health and safety); United States
       v. Leach, 639 F.3d 769, 773 (7th Cir. 2011) (finding new Sex Offender Registration and
       Notification Act (18 U.S.C. § 2250(a) (2006)) was not retroactive merely because it applied
       to convictions that predated its enactment; rather, the law created “new, prospective legal
       obligations based on the person’s prior history”). In sum, the Act affects only the plaintiffs’
       rights to practice as health care workers subsequent to its enactment, and it is not retroactive
       in a manner that triggers the substantive due process protections described in Landgraf.1
¶ 17       Next, the plaintiffs argue that the Act may not be given effect where doing so violates
       their procedural due process rights. Procedural due process delineates the procedures that
       must be followed before depriving a person of life, liberty, or property. Fischetti v. Village
       of Schaumburg, 2012 IL App (1st) 111008, ¶ 15. The plaintiffs argue that, because the Act
       requires revocation of their licenses without a hearing, it denies them their rights to
       procedural due process. Again, we disagree.
¶ 18       Due process is a flexible concept, and the procedural safeguards it requires may not be
       the same in all situations. People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 201 (2009).
       Procedural due process does not necessarily require a proceeding that is akin to a judicial
       proceeding; nor does it require a hearing in every instance a government action impairs a
       private interest. Callahan v. Sledge, 2012 IL App (4th) 110819, ¶ 27. Courts should consider
       the following factors in evaluating procedural due process challenges: (1) the private interest
       that will be affected by the official action; (2) the risk of an erroneous deprivation of such
       interest through the procedures used, and the value, if any, of any additional or substitute
       procedural safeguards; and (3) the government’s interest, including the fiscal and
       administrative burdens that the additional or substitute procedural safeguards would entail.
       Konetski, 233 Ill. 2d at 201.
¶ 19       Under the first factor, a professional license constitutes a property interest. See Smith v.
       Department of Registration & Education, 412 Ill. 332, 340-41 (1952) (“It has been
       universally held that a license to practice medicine is a ‘property right,’ within the meaning


               1
                Because we find that the Act is not retroactive in nature, we reject the plaintiffs’ arguments
       that the savings clauses of the Statute on Statutes (5 ILCS 70/4 (West 2010)) and the Civil
       Administrative Code of Illinois (20 ILCS 5/5-95 (West 2010)) bar the Act’s application to them.

                                                    -6-
       of the constitutional guarantees of due process of law.”). Under the second factor, the risk
       that a license may be erroneously revoked under the Act is low, because the Act operates
       only upon a conviction, the existence of which is a matter of public record which can be
       established without a fact-finding hearing. As for the third factor, there is a strong
       government interest in protecting the public from health care workers with past criminal
       convictions. Carter-Shields v. Alton Health Institute, 201 Ill. 2d 441, 463 (2002); see People
       ex rel. Eppinga v. Edgar, 112 Ill. 2d 101, 108-10 (1986) (finding a hearing not required in
       license revocation of driver charged with drunk driving where the risk of erroneous
       revocation was low and the government interest in highway safety was high). Further, a
       hearing requirement would impose additional burdens without any corresponding benefit.
       Therefore, as in Eppinga, due process does not mandate a hearing under the circumstances
       present in the instant cases.
¶ 20       Furthermore, the plaintiffs acknowledge that they were provided notice that their licenses
       were being revoked in accordance with the Act, and that they could challenge the revocation
       in writing within 20 days pursuant to section 2105-165(e) (20 ILCS 2105/2105-165(e) (West
       Supp. 2011)), which provides that a licensee may challenge a revocation by raising a defense
       disputing the existence of a triggering event. The plaintiffs concede they were convicted of
       the offenses triggering revocation under the Act and that they do not fall within any
       recognized exception; thus, a hearing would not benefit them.
¶ 21       The plaintiffs, nevertheless, claim that the Act interferes with their right to a hearing
       under section 22 of the Medical Practice Act (225 ILCS 60/22 (West 2010)), which provides
       for a hearing process to determine one’s fitness to practice medicine. However, the plaintiffs’
       licenses were not revoked pursuant to section 22 of the Medical Practice Act. Their licenses
       were revoked pursuant to the Act, and the Act does not adopt any provision of the Medical
       Practice Act. The Act explicitly provides that a license shall be revoked “notwithstanding any
       other provision of law to the contrary.” 20 ILCS 2105/2105-165(a) (West Supp. 2011).
       Accordingly, we reject the plaintiffs’ due process challenges to the Act, as well as their
       argument that they were entitled to a hearing by statute.
¶ 22       Next, the plaintiffs assert that the revocation of their licenses violates the constitutional
       prohibition against double jeopardy, because the Act imposes successive punishment for the
       same offenses. We reject the argument because we conclude that the license revocations do
       not constitute punishment.
¶ 23       The double jeopardy clauses in our federal and state constitutions bar multiple criminal
       punishments for one offense. U.S. Const., amend. V; Ill. Const. 1970, art. I, § 10; Hudson
       v. United States, 522 U.S. 93, 99 (1997); People v. Lavariega, 175 Ill. 2d 153, 155 (1997);
       see In re P.S., 175 Ill. 2d 79, 91 (1997) (Illinois construes its double jeopardy clause in
       lockstep with that of the federal constitution). Generally, a civil penalty is not considered a
       punishment for the purposes of double jeopardy. Hudson, 522 U.S. at 99. However, if a civil
       penalty is so punitive in nature or effect that it is the “functional equivalent” of a criminal
       punishment, the penalty may violate the constitutional prohibition against double jeopardy.
       Wilson v. Department of Revenue, 169 Ill. 2d 306, 312-13 (1996). When determining whether
       a civil penalty is actually punitive in nature, a court must look first to the intent of the
       legislature. Lavariega, 175 Ill. 2d at 155-56. If the legislature’s intent was to create a civil

                                                 -7-
       penalty, but the statute’s effects are clearly punitive, then the penalty constitutes a criminal
       punishment and can be barred by the prohibition against double jeopardy. Id.
¶ 24        To determine whether a civil penalty is punitive for double jeopardy purposes, we apply
       a seven-factor analysis that asks:
            “(1) whether the sanction involves an affirmative disability or restraint; (2) whether it has
            historically been regarded as a punishment; (3) whether it comes into play only on a
            finding of scienter; (4) whether its operation will promote the traditional aims of
            punishment, retribution, and deterrence; (5) whether the behavior to which it applies is
            already a crime; (6) whether an alternative purpose to which it may rationally be
            connected is assignable for it; and (7) whether it appears excessive in relation to the
            alternative purpose assigned.” Bhalerao, 834 F. Supp. 2d at 788 (citing Kennedy v.
            Mendoza-Martinez, 372 U.S. 144, 168-69 (1963)).
¶ 25        In analyzing these factors, we take guidance from Bhalerao, a federal district court
       decision that rejected several of the challenges to the Act that the plaintiffs now raise,
       including the argument that the Act violates the double-jeopardy clauses of the federal and
       Illinois constitutions. See Bhalerao, 834 F. Supp. 2d at 789-92. Indeed, for the most part, we
       follow the Bhalerao court’s analysis.
¶ 26        Under the first factor, a statute imposes an affirmative disability or restraint when “ ‘the
       sanction in question smacks of the infamous punishment of imprisonment.’ ” Bhalerao, 834
F. Supp. 2d at 789 (quoting Cox v. Commodity Futures Trading Comm’n, 138 F.3d 268, 272-
       73 (7th Cir. 1998)). The Act’s license revocation provision imposes a serious penalty on the
       plaintiffs, but that penalty does not amount to imprisonment. Bhalerao, 834 F. Supp. 2d at
       789. On the second factor, “the revocation of a voluntarily granted privilege, like a license,
       is not something that courts have regarded as a punishment.” Bhalerao, 834 F. Supp. 2d at
       789. Thus, the first two factors indicate that the Act is not punitive. However, the third
       factor, which applies where the law is triggered by an event that requires scienter, indicates
       punitive effect: the convictions that trigger the Act all require proof of scienter. Bhalerao,
834 F. Supp. 2d at 789.
¶ 27        The fourth factor, like the first two, indicates that the Act does not have punitive effect.
       That factor asks whether the sanction promotes traditional goals of criminal punishment,
       such as retribution and deterrence. As the Bhalerao court explained, the Act accomplishes
       very little toward those goals, because, when the Act was enacted, professional licenses were
       “already subject to possible revocation for [criminal convictions], and thus the change in the
       law–from discretionary revocation to mandatory revocation–does not appear to have been
       intended as an additional deterrent or retribution.” Bhalerao, 834 F. Supp. 2d at 790.
¶ 28        The fifth factor, on the other hand, indicates that the Act does have punitive effect,
       because the Act is triggered by behavior that is already criminal. Bhalerao, 834 F. Supp. 2d
       at 790. As for the sixth factor, we agree with the Bhalerao court’s reasoning that the Act has
       alternative (i.e., nonpunitive) purposes–namely, the protection of public health and safety and
       the maintenance of the integrity of the medical profession–and that those purposes are
       actually the primary goals of the legislation. Bhalerao, 834 F. Supp. 2d at 790. Thus, the
       sixth factor indicates nonpunitive intent.


                                                  -8-
¶ 29       On the seventh factor, which asks whether the sanction is excessive in relation to its
       nonpunitive purpose, we part ways with the Bhalerao court’s analysis. In determining that
       the seventh factor indicated punitive intent, the Bhalerao court reasoned that the Act, though
       enacted for a nonpunitive purpose, is excessive in light of the fact that the plaintiff had
       practiced medicine without further reported incident during the time since the Department
       declined to revoke his license. Bhalerao, 834 F. Supp. 2d at 791. If the immediate threat to
       patients were the only harm the Act was designed to address, we might agree with Bhalerao
       that a professional’s later good conduct could prove the Act’s sanction to be excessive. The
       immediate threat, however, is not the only concern that animates the Act. As the Bhalerao
       court itself explained, the State has a “ ‘legitimate concern for maintaining high standards
       of professional conduct,’ ” because “ ‘[t]he practice of medicine, in addition to skill and
       knowledge, requires honesty and integrity of the highest degree.’ ” Bhalerao, 834 F. Supp.
2d at 791 (quoting Kaplan v. Department of Registration & Education, 46 Ill. App. 3d 968,
       975 (1977)). Further, as the Bhalerao court also noted, “allowing convicted healthcare
       professionals to continue to practice would give them access to patients and patient
       information, after they have already been found to have violated” “the special trust
       relationship between a patient and healthcare professional.” Bhalerao, 834 F. Supp. 2d at
       791. Even if the Act may have proven unnecessary to meet the immediate threat the Bhalerao
       plaintiff, or the plaintiffs here, posed to their patients, it is necessary to avoid these other
       harms caused by the plaintiffs’ continued practice. For that reason, we conclude that the Act
       is not excessive in light of its nonpunitive purposes.
¶ 30       On balance, then, we conclude, as did the Bhalerao court, that the above factors do not
       indicate punitive effect. Because we conclude that the Act creates a civil penalty without
       punitive effect, we hold that it does not violate the constitutional protection against double
       jeopardy when applied to the plaintiffs.
¶ 31       The plaintiffs also maintain that the Act violates the proscriptions against ex post facto
       laws contained in article I, section 9, of the United States Constitution (U.S. Const., art. I,
       § 9) and article I, section 16, of the Illinois Constitution (Ill. Const. 1970, art. I, § 16) when
       applied to individuals, such as themselves, whose only conviction for battery against a
       patient in the course of patient care occurred prior to August 20, 2011, the effective date of
       the Act. They argue that the Act imposes an additional penalty, the revocation of their
       professional licenses, for a criminal act committed before its effective date. We reject this
       argument too.
¶ 32       Illinois construes the ex post facto clause in the Illinois Constitution in lockstep with the
       United States Supreme Court’s interpretation of the ex post facto clause in the federal
       Constitution. Konetski, 233 Ill. 2d at 209. It has long been held that any law which changes
       the punishment for a crime and inflicts a greater punishment than the law annexed to the
       crime when committed is an unconstitutional ex post facto law. Kring v. Missouri, 107 U.S.
221, 228 (1883). The constitutional prohibition against ex post facto laws is aimed at
       legislative enactments that retroactively alter the definition of crimes or increase the
       punishment for criminal acts. California Department of Corrections v. Morales, 514 U.S.
499, 505 (1995). While the constitutional prohibition against ex post facto laws generally
       applies only to penal statutes (Collins v. Youngblood, 497 U.S. 37, 41 (1990)), it has been

                                                  -9-
       applied to civil statutes which can fairly be characterized as punitive (Leach, 639 F.3d at
       772).
¶ 33       The Act is undoubtedly a civil statute, as demonstrated by its placement in the Civil
       Administrative Code (20 ILCS 5/1-1 et seq. (West 2010)). Whether it may be fairly
       characterized as punitive is determined by the same seven factors used in double jeopardy
       analysis. Smith v. Doe, 538 U.S. 84, 97 (2003) (applying same seven Kennedy factors used
       in double jeopardy analysis to ex post facto analysis). We determined in our double jeopardy
       analysis that the Act’s license revocation mandate constitutes a civil sanction, not a criminal
       punishment. We believe the Act is nonpunitive in nature, its clear intent being the protection
       of the health, safety and welfare of the public; and that it was not intended as additional
       punishment for the plaintiffs’ past criminal acts. See Bhalerao, 834 F. Supp. 2d at 792-93.
       Accordingly, because it is not punitive, the Act does not violate the proscription against ex
       post facto laws.
¶ 34       Next, the plaintiffs argue that the Act violates the Illinois Constitution’s separation of
       powers provision, which states that the legislative, executive, and judicial branches shall be
       separate and that “[n]o branch shall exercise powers properly belonging to another.” Ill.
       Const. 1970, art. II, § 1. The main objective of the separation of powers clause is to ensure
       that no governmental branch coerces or dominates another branch’s functions. City of
       Waukegan v. Pollution Control Board, 57 Ill. 2d 170, 175 (1974). Although the three
       branches must maintain some separation, “[t]he Supreme Court has never considered that the
       powers of government are held in rigidly separated compartments.” Id. at 175. Therefore, one
       branch is not completely restricted from exercising functions typically associated with the
       powers of another branch. Id. at 174-75. Here, we accept the plaintiffs’ position that the
       Department, an administrative agency possessing both rule-making and adjudicatory
       functions, entered the prior orders allowing the plaintiffs to retain or reinstated their licenses
       by exercising its quasi-judicial functions. Based on this premise, the plaintiffs argue that the
       Act violates separation-of-powers principles in two ways.
¶ 35       First, some plaintiffs argue that by providing for no hearing, the Act removes the courts’
       ability to review the Department’s decisions to revoke their licenses. However, in our
       discussion of due process, we concluded that a hearing is not required to settle the question
       of whether a health care worker has had a conviction that triggers the Act. Thus, the lack of
       a hearing does not interfere with judicial review.
¶ 36       Second, other plaintiffs argue that the Act violates separation-of-powers principles,
       because the legislature passed it in order to overturn the Department’s previous decisions that
       allowed the plaintiffs to retain their licenses or have them reinstated. While the General
       Assembly may not pass a statute in an attempt to change the result of a judicial decision
       which has been finally decided as between the parties, the legislature “has the authority to
       change the law for future cases arising from facts existing prior to the effective date of the
       legislation which made the change.” Sanelli v. Glenview State Bank, 108 Ill. 2d 1, 10 (1985).
       That is exactly the situation in this case. As we stated earlier, although the Act may draw
       upon antecedent convictions for its operation, it does not operate retroactively and does not
       retroactively affect the Department’s previous decisions. By the same token, in passing the
       Act, the legislature did not overturn the Department’s prior decisions; rather, it prospectively

                                                 -10-
       revoked licenses as of the Act’s effective date. We, therefore, reject the plaintiffs’ argument
       that the legislature improperly exercised the Department’s quasi-judicial powers by passing
       the Act in order to overturn previous decisions that reinstated or allowed the plaintiffs to
       retain their licenses.
¶ 37        Next, some plaintiffs argue that application of the Act to them violates the contracts
       clause contained in article I, section 16, of the Illinois Constitution, because it impairs the
       consent orders that they entered into with the Department. The contracts clause provides that
       “[n]o *** law impairing the obligation of contracts *** shall be passed.” Ill. Const. 1970,
       art. I, § 16. In order to determine whether a law violates the contracts clause, a court will
       consider whether (1) a contractual obligation existed; (2) the law impaired that obligation;
       (3) the impairment was substantial; and (4) the impairment was reasonable and necessary to
       serve an important public purpose. In re Marriage of Rosenbaum-Golden, 381 Ill. App. 3d
65, 75-76 (2008). In this case, the parties do not dispute that the plaintiffs’ consent orders
       constitute contracts. See In re M.M.D., 213 Ill. 2d 105, 114 (2004). The parties also agree
       that the Act substantially impaired the plaintiffs’ contractual rights, because it resulted in the
       permanent revocation of their licenses, a result not contemplated by the terms of their
       consent orders with the Department. The parties disagree, however, as to whether the
       substantial impairment was reasonable and necessary to serve an important public purpose.
¶ 38        Courts generally defer to legislative judgment as to the necessity and reasonableness of
       legislation (Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 412-
       13 (1983)), but, as the plaintiffs point out, courts limit that deference where the State is a
       party to a contract and there is a possibility that the State impaired a contract out of self-
       interest (Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S. 470, 505 (1987)). Even
       under the less deferential standard, however, we conclude that the impairment caused by the
       Act is reasonable and necessary to serve an important public purpose.
¶ 39        The plaintiffs argue that the revocation of their licenses is not reasonable and necessary
       because their behavior following their convictions demonstrates that they now pose no
       danger to their patients. In fact, the plaintiffs argue that their conduct demonstrates that their
       consent orders actually served the public interest better than the Act’s mandatory license
       revocation provision. The reasonableness of the consent orders, however, is not our concern:
       our inquiry focuses on whether the Act is reasonable and necessary to serve an important
       public purpose. We conclude that it is.
¶ 40        All contracts are subject to the police power of the State. Commonwealth Edison Co. v.
       Illinois Commerce Comm’n, 398 Ill. App. 3d 510, 529 (2009); Lincoln Towers Insurance
       Agency, Inc. v. Boozell, 291 Ill. App. 3d 965, 969 (1997). As a result, the State may infringe
       on a person’s contractual rights in order to safeguard the interests of its people. Sanelli, 108
Ill. 2d at 23. The legislature promulgated the Act to protect the public from health care
       workers who have been convicted of certain crimes, as a response to what the legislature
       deemed to be inadequate oversight provided by the Department. Just as we stated that the Act
       is not excessive to meet its nonpunitive goals for purposes of double-jeopardy analysis, we
       conclude that the Act is not excessive for purposes of the contract-clause analysis. Even if
       the plaintiffs’ continued practice without further complaint has proven the Act to be
       unnecessary to meet any immediate threat to their patients, it is nonetheless necessary to stop

                                                 -11-
       other harm to public safety. The plaintiffs’ continued licensure interferes with the State’s
       high standards for licensure of health care workers, and it degrades public trust in a
       profession that depends on a “special trust relationship between a patient and healthcare
       professional.” Bhalerao, 834 F. Supp. 2d at 791. Accordingly, we reject the plaintiffs’
       argument that the Act’s application to them violates the contract clause of the Illinois
       Constitution.
¶ 41        The plaintiffs also argue that the Act violates the proportionate penalties clause of article
       I, section 11, of the Illinois Constitution (Ill. Const. 1970, art. I, § 11), because the permanent
       nature of the punishment does not correspond to the seriousness of their respective offenses
       and does not aid in their rehabilitation. Article I, section 11, provides, in pertinent part, that:
       “[a]ll penalties shall be determined both according to the seriousness of the offense and with
       the objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The
       proportionate penalties clause in the Illinois Constitution is interpreted in lockstep with the
       federal constitution’s prohibition against cruel and unusual punishment. Konetski, 233 Ill.
2d at 206-07. Both provisions apply only where the government has inflicted a penalty upon
       a criminal defendant. People v. Boeckmann, 238 Ill. 2d 1, 17 (2010).
¶ 42        For the reasons set forth in our double jeopardy and ex post facto analyses, we find that
       the Act is nonpunitive in nature, because its purpose is to protect the health, safety and
       welfare of the public, and not to punish health care providers, such as the plaintiffs, for past
       criminal convictions. See Rios v. James, 63 Ill. 2d 488, 497 (1976); Bhalerao, 834 F. Supp.
2d at 791-93. Because the Act is not punitive, it cannot constitute a disproportionate penalty.
¶ 43        Next, some plaintiffs argue that the revocation of their licenses is barred by the doctrine
       of res judicata. “The doctrine of res judicata provides that a final judgment on the merits by
       a court of competent jurisdiction is conclusive as to the rights of the parties and their privies,
       and as to them, constitutes an absolute bar to a subsequent action involving the same claim,
       demand, or cause of action.” Dowrick v. Village of Downers Grove, 362 Ill. App. 3d 512,
       515-16 (2005). The doctrine applies to “administrative decisions that are adjudicatory,
       judicial, or quasi-judicial.” Dowrick, 362 Ill. App. 3d at 516. In the plaintiffs’ view, the
       Department’s previous orders punishing them for their misconduct constitute judgments that
       bar any further punishment against them for the same conduct.
¶ 44        Even if we were to assume that the Department orders or agreements here could have
       preclusive effect, we would find no res judicata bar under the current facts. Normally, res
       judicata works to prevent repetitious lawsuits over decided matters. Statler v. Catalano, 293
Ill. App. 3d 483, 486-87 (1997) (quoting City of Des Plaines v. Metropolitan Sanitary
       District of Greater Chicago, 16 Ill. App. 3d 23, 24-25 (1973)). Thus, the doctrine extends
       only to the facts and conditions that existed at the time the original judgment was entered.
       A change in circumstances can create a new basis for a claim and thus obviate the danger of
       repetitive litigation. See Statler, 293 Ill. App. 3d at 487 (quoting City of Des Plaines, 16 Ill.
       App. 3d at 24-25). For those reasons, “[a] change in law occurring between two successive
       causes of action on the same subject matter renders res judicata inapplicable.” Bernstein v.
       Department of Human Services, 392 Ill. App. 3d 875, 895 (2009).
¶ 45        In this case, we have just such a change in law. At the time the Department entered its


                                                  -12-
       original orders punishing the plaintiffs, Illinois law did not require that their licenses be
       revoked under the circumstances presented here. Now, license revocation is mandated by the
       Act. Accordingly, the Department’s original orders reflected the Department’s determination
       as to whether license revocation was warranted, while the Department’s current orders reflect
       its administration of a law requiring revocation. The two orders respond to different issues,
       and they were issued pursuant to different statutes. For these reasons, res judicata does not
       apply.
¶ 46        To urge the opposite conclusion, the plaintiffs direct us to City of Des Plaines v.
       Metropolitan Sanitary District of Greater Chicago, 59 Ill. 2d 29 (1974), a decision they
       argue stands for the proposition that “a change in circumstances in law cannot affect the res
       judicata effect of a judgment.” We disagree with the plaintiffs’ reading of City of Des
       Plaines. In that case, the City of Des Plaines sought a declaration that its zoning ordinance
       barred the district from constructing a water reclamation plant on land it had purchased in
       the city. City of Des Plaines, 59 Ill. 2d at 29-30. The zoning issue had been adjudicated in
       the district’s favor, but the City of Des Plaines argued that the intervening adoption of a new
       state constitution altered the parties’ relationship, so that the old judgment should not have
       res judicata effect. City of Des Plaines, 59 Ill. 2d at 30-31. The supreme court responded that
       “the cause of action, the issues, the parties and the relief sought in this action [were] identical
       to those in the earlier case” and that the constitutional change was “irrelevant.” City of Des
       Plaines, 59 Ill. 2d at 31. In our reading, this language does nothing to upset the principle that
       a change in law nullifies the doctrine of res judicata; the language explains instead that there
       was no relevant change in law in City of Des Plaines. Here, by contrast, after the issuance
       of the Department’s first orders, the law fundamentally changed to foreclose the once-
       available option to allow professionals to keep their licenses under the circumstances
       presented in this case. After this change in the law, the Department’s prior orders lost their
       res judicata effect.
¶ 47        Finally, the plaintiffs argue that the statute of limitations and repose defenses under the
       Medical Practice Act (225 ILCS 60/22(A) (West 2010)) and the Code (735 ILCS 5/13-205
       (West 2010)) would preclude the Department’s revocation of their licenses if the Act did not
       bar them from raising those defenses. They argue, therefore, that the Act violates their right
       to substantive due process by depriving them of vested time-bar defenses. We disagree,
       because the time-bar defenses on which the plaintiffs rely have no applicability to revocation
       proceedings under the Act.
¶ 48        It is true that section 2105-150 of the Act provides that, for violations of the Medical
       Practice Act, the Department must follow the provisions of that act, including its limitations
       provision, prior to taking disciplinary action. 20 ILCS 2105/2105-150 (West 2010).
       However, section 2105-150 applies to violations of the Medical Practice Act, not the
       mandatory revocation provision of section 2105-165 (the Act).
¶ 49        The plaintiffs also contend that, because the Act contains neither its own limitations
       provision nor an explicit provision adopting or barring another statutory limitations period,
       we should infer that the limitation in section 13-205 of the Code applies. We disagree.
¶ 50        In interpreting a statute, we seek to ascertain and give effect to the intent of the


                                                  -13-
       legislature. People ex rel. Department of Labor v. K. Reinke, Jr., & Co./Reinke Insulation,
       319 Ill. App. 3d 721, 726 (2001). In Reinke, the court considered whether the omission of a
       limitations provision in section 12(b) of the Minimum Wage Law (820 ILCS 105/12(b)
       (West 1998)) meant that the legislature intended that no limitation apply to actions brought
       by the Department of Labor, or whether the legislature intended to adopt the limitation
       provision contained in section 13-205 of the Code. Reinke, 319 Ill. App. 3d at 726. The
       Reinke court reasoned that while there is no rule that the State can never be bound by a
       statute of limitations, the determination of whether a government action is immune from a
       statute of limitations depends upon “whether the right sought to be asserted is a right
       belonging to the ‘general public’ rather than to the government or to ‘some small and distinct
       subsection of the public at large.’ ” Id. at 726 (quoting City of Shelbyville v. Shelbyville
       Restorium, Inc., 96 Ill. 2d 457, 462 (1983)). The Reinke court determined that actions
       brought by the Department of Labor involved a right belonging to the general public, despite
       the fact that the actions involved individual employees, because the public at large had an
       interest in enforcing minimum wage laws. Id. at 726-27. It concluded that the “legislature
       likely believed that an action by a State agency to enforce compliance with a wage law
       involved a public right and was immune from statutes of limitation.” Id. at 727. In this case,
       given that the stated legislative policy behind the Act focuses on the right of the general
       public to be protected from unauthorized or unqualified health care professionals (20 ILCS
       2105/2105-10 (West 2010)), we conclude that legislature believed the Act involved a public
       right and that an action brought by the Department to enforce it should carry no limitations
       provision. For that reason, even assuming that the Act creates a cause of action to which a
       statute of limitations can apply, we interpret the legislature’s omission of a limitations period
       in the Act as an indication that no limitations period should apply, not as an incorporation
       of the general limitations period contained in section 13-205 of the Code.
¶ 51       Having found that the limitations defenses in the Medical Practice Act and the Code do
       not apply to the Act and that the legislature intended that no limitation apply to license
       revocations pursuant to the Act, we reject the plaintiffs’ contention that they were deprived
       of their due process rights.
¶ 52       Because none of the counts in the plaintiffs’ complaints in issue state claims upon which
       relief may be granted, the complaints were properly dismissed pursuant to section 2-615 of
       the Code. We, therefore, affirm the judgments of the circuit court of Cook County.

¶ 53       Affirmed.




                                                 -14-